Citation Nr: 1224854	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-33 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.  

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  

4.  Entitlement to service connection for a disability manifested by muscle loss in the left upper extremity.  

5.  Entitlement to service connection for a disability manifested by muscle loss in the right upper extremity.  

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to service connection for a right ankle disability.  

8.  Entitlement to service connection for radiculopathy.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a lumbar spine disability.  

11.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

12.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

13.  Entitlement to an initial compensable disability rating for headaches.

14.  Entitlement to a compensable disability rating for sinusitis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is now under the jurisdiction of the RO in New York, New York.  

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The record was held open for 60 days for the Veteran to submit additional evidence.  The Veteran submitted additional VA treatment records and did not provide a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

The Board notes that the Veteran's claim for entitlement to service connection for allergic rhinitis has previously been treated as a claim to reopen a previously denied claim.  Entitlement to service connection for allergic rhinitis was previously denied by the New York RO in November 1968.  However, upon a close review of the file, there is no evidence that the Veteran was ever provided a copy of that decision or notice of his appellate rights.  See 38 C.F.R. § 3.103 (1968).  As such, the Veteran did not have a meaningful opportunity to challenge that decision.  Thus, the matter remains pending since 1968, and the Board has recharacterized the claim as reflected on the title page.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  In this regard, additional examinations and development are warranted.  
	I. Examinations

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

A.  Cervical and Lumbar Spine

Service treatment records reflect that in August 1966 the Veteran was seen in consultation and reported a 2 year history of neck pain.  A cervical spine X-ray was reportedly normal.  The impression was that there was no clear diagnosis.  Notes from the chief of physical medicine in September 1966 indicate that the Veteran had non-specific complaints regarding his back (and other body parts) and reported a possible arthritis history.  An electromyography was performed, although the findings were reportedly normal.  During an October 1966 neurology consultation, the Veteran reported a 5 year history of neck pain.  After examination the examiner's impression was that there was no organic disease found.  Also listed was psychogenic neuromuscular disorder.  

In May 1967, the Veteran reported that he hurt his back the prior evening and had back trouble previously.  On examination, he had pain in his back and chest at approximately T5 and no spasm.  In November 1967 he reported poorly defined pain and discomfort in the back and in December 1967 he reported continuing problems with his back.  At separation, the Veteran reported having recurrent upper back pain.  Given the above, cervical and lumbar spine complaints are shown during service.  The Board recognizes that the Veteran reported a history of neuralgia pain in the back and neck at his pre-induction examination; however, examination at that time did not disclose any disability.

It is noted that at a September 1968 VA examination, performed shortly after the Veteran's separation from service, he complained of pain and discomfort in the cervical and dorsal spine.  He denied low back pain.  X-rays of the cervical and thoracic spine showed a straightening of the normal lordotic curve of the cervical spine.  The diagnoses included scoliosis of the dorsal spine, and it was noted that there was increased scoliosis of the lower thoracic spine.  

VA and private treatment records show current diagnoses including cervical spine stenosis and cervical radiculopathy due to degenerative disc disease and lumbosacral radiculopathy due to herniated discs.  

During VA treatment in September and November 2006, the Veteran reported having back and neck pain since a fall in service.  The Veteran is competent to report observable symptomatology, such as pain.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This evidence suggests that the current cervical and lumbar spine disabilities may be related to service.  

As the Veteran has not been afforded a VA examination and no medical opinion has been obtained regarding the etiology of the current cervical and lumbar spine disabilities, there is insufficient evidence to make a decision on the claims at this time.  Given the above, the Board finds that the criteria for providing a VA examination are met.  See McLendon, 20 Vet. App. at 81.

The Board notes that while seeking private treatment in June 2006, the Veteran reported that he fell off a bike at 29 years old (approximately 1975 or 1976) and developed low back pain on the right since then.  He was told that he had a pinched nerve at the time, and had physical therapy at Bellevue hospital.  




B.  Right Ankle

Service treatment records reflect that the Veteran sprained his right ankle during service and had pain and swelling at that time.  An X-ray of the ankle was done and showed no evidence of fracture.  
	
More recently, VA treatment records reflect that in January 2007 the Veteran complained that both his ankles feel weak when he walks and they sometimes turn over on him.  An August 2008 X-ray of the right ankle reportedly showed fragmentation of the medial malleolus from past trauma.  In September 2008, the Veteran was diagnosed with a right ankle sprain.  A magnetic resonance imaging (MRI) was performed and showed sequela of an anterior talofibular ligament tear, edema, focal fluid vs. cystic change, tensynovitis, mild degenerative changes, and a small osteochondral lesion.  It was noted that the findings suggested sequela of previous injury.  Chronic right ankle sprain was diagnosed in May 2009.  This evidence shows a current right ankle disability and suggests that it could be related to past trauma.  

As the Veteran has not been afforded a VA examination and no medical opinion has been obtained regarding the etiology of the current right ankle disability, there is insufficient evidence to make a decision on the claim at this time.  Given the above, the Board finds that the criteria for providing a VA examination are met.  See McLendon, 20 Vet. App. at 81.

C.  Allergic Rhinitis

Service treatment records reflect diagnoses of allergic rhinitis in June 1968.  During the Veteran's separation examination, evaluation of the nose was abnormal in that it was occluded partially with bilateral edematous turbinates.  As such, allergic rhinitis is shown during service.  The Board recognizes that the Veteran reported a history of allergic rhinitis at his pre-induction examination; however, examination at that time did not disclose any disability.

It is noted that at a September 1968 VA examination, performed shortly after the Veteran's separation from service, he was again diagnosed with allergic rhinitis.  

During the Veteran's June 2007 VA nose, sinus, larynx, and pharynx examination he was diagnosed with allergic rhinitis.  The claims file was not available for the examiner's review.  The examiner commented that without the claims file his opinion was that the Veteran's symptoms, which included allergic rhinitis, were at least as likely as not related to his service exposure.  This report reflects a current disability and suggests that the disability is related to service.  However, the opinion can be afforded no probative weight as it does not include a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As there is no other medical opinion addressing the etiology of the current allergic rhinitis, there is insufficient evidence to make a decision on the claim at this time.  Given the above, the Board finds that the criteria for providing a VA examination are met.  See McLendon, 20 Vet. App. at 81.

D. Headaches

The Veteran has not been provided a VA examination to determine the severity of his service-connected headaches.  An examination is necessary to determine the current frequency and severity of the headaches.  

E. Sinusitis

The Veteran was provided a VA nose, sinus, larynx, and pharynx examination in June 2007.  While the examiner diagnosed chronic sinusitis, the examination findings do not include all of the information necessary to apply the relevant diagnostic code.  See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2011).  For example, the frequency and duration of antibiotic use and number of non-incapacitating episodes of sinusitis are not clear.  In addition, during the Veteran's November 2011 hearing he testified that his sinusitis had worsened in the 4 plus years since his last examination.  Board Hearing Tr. at 14.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected sinusitis.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record; in the case of a claim for increase, the claim shall be denied.

	II. Evidentiary Development

In his April 2008 notice of disagreement, the Veteran indicated that he received treatment for a brain infection at the Army hospital in Bin Hoa, Vietnam, around June, July, or August, 1967.  He asserted that this brain infection may be the cause of his claimed neurological disabilities.  The Veteran's service treatment records have been obtained but do not reflect the indicated treatment.  On remand, the AOJ should request surgeon general's office reports documenting the claimed treatment.  

The Veteran has identified relevant treatment by private practitioners.  Specifically, he submitted authorization for VA to obtain records from Drs. Jeret and Lipari, Dr. Tassy, and the Winthrop Internal Medicine Associates.  Records from Drs. Jeret and Lipari were requested and obtained.  

Records relevant to the Veteran's medical history were requested from Dr. Tassy on two occasions with no response.  In June 2007, the Veteran was notified that records from Dr. Tassy had been requested.  However, this letter did not meet the notification requirements detailed in 38 C.F.R. § 3.159(e) (2011), which states that if records are not obtained the Veteran must be provided oral (with corresponding record/documentation) or written notice that contains the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  

In this case, the June 2007 letter is not clear as to what further action VA will take regarding the claim.  For example, the letter states that VA may decide the claim "if [VA has] completed our attempts to get all the relevant evidence about which we know."  This suggests that further development by VA may be undertaken.  The letter also does not indicate that records had already been requested from Dr. Tassy on two occasions.  Thus, the Veteran may have been confused as to if VA was again going to request the records.  Accordingly, on remand the Veteran should be sent proper notification regarding the unavailability of records from Dr. Tassy.  

Records from the Winthrop Internal Medicine Associates were requested in March 2007.  That same month, the Winthrop Internal Medicine Associates returned a copy of the request on which someone wrote that the Veteran was not seen during the requested period but was seen for one visit in November 2006.  The November 2006 treatment report has not been obtained and may be relevant to the claim.  Hence, attempts to obtain the report should be made on remand.  

In June 2006, the Veteran told a private practitioner that he received treatment for low back pain in 1975 or 1976 after falling off a bike.  Physical therapy was reportedly done at Bellevue hospital.  The Veteran should be asked to provide information and authorization for VA to obtain these records.  

The Veteran has not been provided notice for his claim of entitlement to service connection for allergic rhinitis as required by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran VCAA notice for his claim for entitlement to service connection for allergic rhinitis.  

2.  Request surgeon general's office reports for treatment for a brain infection at the Bin Hoa Army Hospital in Vietnam around June, July, and August 1967.  

3.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from the Winthrop Internal Medicine Associates dating in November 2006, as well as Bellevue hospital and any practitioner who treated him for low back pain in 1975 or 1976.  After securing the necessary authorization, these records should be requested.  

4.  If any records described in paragraphs (2) or (3) are not available, such should be clearly documented in the file and the Veteran should be properly notified in accordance with 38 C.F.R. § 3.159(e).  

5.  Provide the Veteran with notice that records from Dr. Tassy from 1996 to 1998 could not be obtained.  The notice should explain (1) the efforts taken to obtain the records, (2) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and (3) notice that the Veteran is ultimately responsible for providing the evidence.

6.  After the development described in paragraphs (1) through (5) have been completed to the extent possible, schedule the Veteran for a VA neurological disorders examination to determine the extent of his service-connected headaches.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on whether the Veteran has prostrating headache attacks, and if so, their frequency and whether they are productive of severe economic inadaptability. 

7.  After the development described in paragraphs (1) through (5) have been completed to the extent possible, schedule the Veteran for a VA sinus examination to determine the extent of his service-connected sinusitis.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should specifically comment on whether the Veteran has had any surgery for his sinusitis and whether he has chronic osteomyelitis.  The examiner should note the frequency and duration of any incapacitating episodes (bed rest and treatment by a physician) requiring at least 4 weeks of antibiotic treatment, as well as any non-incapacitating  episodes of sinusitis.  In addition, the examiner should discuss the presence, frequency, duration, and severity of headaches, pain, tenderness of the sinus, purulent discharge and crusting related to sinusitis.  

8.  After the development described in paragraphs (1) through (5) have been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any cervical or lumbar spine disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the cervical or lumbar spine arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided.

9.  After the development described in paragraphs (1) through (5) have been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any right ankle disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the right ankle arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided.

10.  After the development described in paragraphs (1) through (5) have been completed to the extent possible, schedule the Veteran for a VA nose examination to determine if the current allergic rhinitis is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current allergic rhinitis arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided.

11.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  For example, if service connection is warranted for a cervical spine disability, consideration should be given to providing additional examinations in response to the Veteran's allegations that a number of the disabilities at issue are secondary to a cervical spine disability.  

12.  After the development requested above has been completed to the extent possible, the record should again be reviewed (to specifically include all evidence received since the statement of the case).  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

